Citation Nr: 1614010	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  09-44 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	 The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel





INTRODUCTION

The Veteran served on active duty from December 1989 to December 1992, to include service in the Southwest Asia Theatre of Operations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This matter was remanded in March 2015 by the Board to the Agency of Original Jurisdiction (AOJ) so that additional development could be undertaken.  Following the AOJ's attempts to complete the requested actions, the case has since been returned to the Board for further review.  

This matter is again REMANDED to the AOJ and the AOJ will advise the Veteran of the need for any additional action on his part.  


REMAND

Among the actions sought by the Board through its March 2015 remand was the conduct of a VA medical examination and solicitation of medical opinions regarding the Veteran's claimed chronic fatigue syndrome.  It is clear from the record that a request for the aforementioned VA examination was initiated by the AOJ in April 2015.  The record does not include any letter from either the AOJ or the VA Medical Center, notifying the Veteran of the date, time, and place of that examination.  While the AOJ in its supplemental statement of the case of June 2015 indicates that the examination was scheduled to occur in May 2015, to which the Veteran is therein noted to have failed to report, the record does not now include direct evidence of the AOJ's assertions.  Included in the record, however, is a CAPRI entry, dated May 6, 2015, indicating that the examination was completed and that the Veteran was out of town until November.  

According to a Report of General Information, dated May 29, 2015, the AOJ made telephone contact with the Veteran on that date on the basis of the VA's Compensation and Pension Record Interchange (CAPRI) notation that he had failed to report for his VA examination, would be out of town until November, and unable to undergo his examination.  In response, the Veteran reported that he had called the Alexandria VA Medical Center for the purpose of informing them that he would be out of state until November 2015.  It was further reported, too, by him that he was relocating to Wyoming because of his job, that he would be back in town in July, and that he would be able to make an appointment for August 2015.  He further reported that he was in the process of closing the sale on his home and that he would be flying back from Wyoming within the next two weeks and would be in town for a couple of days before leaving.  In response to the VA employee's question of whether he could report for an examination in Wyoming, the Veteran was noted to reply that he did not have contact information where he would be located during the next few months, presumably due to his employment, but he provided his future home address of record, which was in Pollock, Louisiana.  The VA employee further indicated that he had contacted his coach to determine how to proceed and was advised to arrange for the pending claim to be rated.  

On the basis of the information of record, it cannot be ascertained whether VA has met its duty to assist the Veteran in providing him a VA medical examination, particularly in the absence of direct evidence of the VA's notice for him to report and his failure to appear, or any refusal to appear at a VA examination scheduled in the future.  Moreover, although there are, as noted by the VA employee in May 2015, inconsistencies within the Veteran's account as to his whereabouts and why he was unable to present himself for a VA examination either in Louisiana or Wyoming, the duty to assist under the circumstances presented requires VA to undertake a further attempt to afford the Veteran the VA medical examination originally sought by the Board in March 2015.  To that end, further actions of the AOJ are needed.  

Accordingly, this case is REMANDED for the following actions:

1.  Afford the Veteran a VA medical examination at any available VA medical facility either in Louisiana, Wyoming, or other state, in order to address the matter of whether he has chronic fatigue syndrome that originated during or as a result of his military service. 

Based on examination findings, including any necessary diagnostic studies, as well as a review of the claims file, inclusive of treatment records, the Veteran's statements, and a copy of this remand, the VA examiner is requested to render opinions as to the following:

Does the Veteran currently have (or had at any time since filing his claim) chronic fatigue syndrome?  If so, has the disorder been at any time manifest to a degree of 10 percent disabling under Diagnostic Code 6354.  

The examiner is asked to explain the reason(s) for his/her medical opinions to the questions posed above.  The examiner is directed to reconcile his or her opinions with any on file that may conflict.

2.  Thereafter, readjudicate the claim on appeal and if the benefit sought is not granted, furnish to the Veteran a supplemental statement of the case and afford him a reasonable period for a response, before returning the case to the Board for further review.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




